Case 1:18-cv-00289-JEB Document 50-4 Filed 10/05/20 Page 1 of 1

 

From: Andrew Free <randrewfree@gmail.com>
Sent: Tuesday, October 3, 2017 9:41 AM

To: ICE FOIA Office

Subject: FOIA Request - Stewart Detention Center

Pursuant to the Freedom of Information Act, | hereby request the following agency records on behalf of my clients:

1. Contracts and Agreements

All contracts and agreements governing detention and medical operations at the Stewart Detention Center in Lumpkin,
Georgia between January 1, 2017 and the date of the agency's response to this request. This request includes, but is not
limited to, Inter-governmental services agreements with Stewart County, Georgia and any other state or local
government entity providing ICE any services of any type at Stewart. It also includes any modifications, addenda, riders,
or performance work statement incorporated to these agreements. These records are likely to be found in ICE's Office of
Acquisition Management and/or ICE's Office of Detention Oversight. They are likely to include, but not be limited to,
agreements with contractors Maxim Health Services, CoreCivic/CCA, TransCor, Stewart County, GA, the Nakamoto
Group, and Creative Corrections.

2. Inspections

All records of inspections at the Stewart Detention Facility between January 1, 2015 and the date of the agency's
response to this request. These inspections may have been conducted by ICE Office of Detention Oversight, the
American Correctional Association, or a private contractor such as the Nakamoto Group.

3. Significant Incident Reports/Significant Event Notifications All SIRs and SENs regarding any detainee or incident at the
Stewart Detention Center from January 1, 2017 through the date of the agency's response to this request. These records
are expected to be maintained digitally in ICE's information systems infrastructure, either at HQ, or within the Atlanta
Field Office

4. IHSC Policy and Practice Materials

All written policies, practices, and standards governing the performance of IHSC's medical duties at the Stewart
Detention Center.

| hereby agree to pay up to $25 for this request.

Please provide confirmation of the agency's receipt and supply the agency's response within the time allowed by law.
Best regards,

Andrew Free

Sent from my iPhone

 
